Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Roger L. Brown is suspended from the practice of law for 60 days and until he successfully completes the program offered by the Illinois Professional Responsibility Institute. Respondent Roger L. Brown shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.